DETAILED ACTION
1. Applicant's response, filed 25 October 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Status
2. Claims 21-43 are cancelled.
Claims 1-20 are currently pending and under examination herein.
Claims 1-20 are rejected.
Claims 1, 12 and 14 are objected to.

Priority
3. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/147,545 filed 14 April 2015 and U.S. Provisional Application No. 62/147,555 filed 14 April 2015. The claims to benefit for priority are granted. Therefore, the effective filing date of claims 1-20 is 14 April 2015.

Drawings
4. The drawings filed 25 October 2021 are accepted. 

Specification
5. The objection to the disclosure is withdrawn in view of the amendments to the specification filed 25 October 2021.

Claim Objections
6. s 1, 12 and 14 are objected to because of the following informalities:   
Claim 1: 
“wherein the indicator is determined by,” in line 2 should be “wherein the indicator is determined by:” as a colon is the correct punctuation to use when preceding an explanation or a list, as is the case for the limitations following this phrase in claim 1.
“determining and outputting and based on the relative significance of the subtensors,” in lines 16-17 should be “determining and outputting, based on the relative significance of the subtensors”.
The steps of “applying … determining … determining and outputting” should be further indented to clarify that these are substeps associated with the wherein clause.
Claim 12: Insert “and” between the steps of administering and receiving the indicator in order to provide a conjunction between the steps of the method.
Claim 14: “determine and based on the relative significance of the subtensors” in lines 17-18 should be “determine, based on the relative significance of the subtensors”.
Appropriate correction is required.

Claim Interpretation
7. The interpretation of claim limitations in claim 14 under 35 U.S.C. 112(f) is withdrawn in view of the amendments to the claims filed 25 October 2021 that remove the language that is interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
35 USC 112(a)
8. The rejection of claims 14-20 under 35 U.S.C. 112(a) is withdrawn in view of the claim amendments filed 25 October 2021. 	

35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9. The rejection of claims 14-20 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 25 October 2021.

10. Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. Any newly recited portions herein are necessitated by claim amendment.
Claims 1 and 12, and those claims dependent therefrom, recite limitations for an indicator of a health parameter and then recite “wherein the indicator is determined by ….” In lines 3-21 of claim 1 and lines 9-22 in claim 12. In addition, claims 2-9 and 11 recite further limitations of the wherein clause defining how the indicator was determined. It is unclear if the steps for determining the indicator are required to be performed as part of the claimed method or if these steps are not required to be performed within the metes and bounds of the invention and merely serve as product-by-process limitations on the indicator that recite steps previously performed outside the invention to define the indicator before its use in the claimed invention. For examination purposes, it is interpreted that the instant claims do not require performing the steps of the wherein clause within the metes and bounds of the claimed invention and instead merely recite product-by-process limitations on the indicator.

Response to Arguments
11. Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive. Applicant asserts that the rejection is improper because the claim states that it is a method and not a product and therefore cannot be interpreted under product-by-process (pg. 11, para. 1 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2111.04 sets forth:
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").
Furthermore, the courts states in Biogen MA Inc. v. EMD Serono, Inc. 976 F.3d 1326 (2020) that:
“There is no logical reason why the nesting of a product-by-process limitation within a method of treatment claim should change how novelty of that limitation is evaluated. Indeed, we have previously applied product-by-process analysis to a nested limitation. In Purdue Pharma, we interpreted a claim to “an oral dosage form comprising . . . oxycodone hydrochloride active pharmaceutical ingredient having less than 25 ppm 14-hydroxy[ ], wherein at least a portion of the 14-hydroxy [ ] is derived from 8α[ ] during conversion of oxycodone free base to oxycodone hydrochloride” as including a product-by-process limitation; namely, the 14-hydroxy as derived. Purdue Pharma, 811 F.3d at 1353 (emphasis omitted). Similar to our analysis here, the court in Purdue Pharma held that it was appropriate to focus on the identity of the products of the claimed and prior art processes, and not on the source limitation, in analyzing obviousness. See id. at 1353–54. The nesting of the product-by-process limitation within a method of treatment claim does not change the proper construction of the product-by-process limitation itself.” (slip. op. 14).
Biogen v. Serono, nested product-by-process limitations within a method claim are valid interpretations when the identity of a product within a method of claim is only defined by the process by which it was produced and it’s not clear that the claimed method requires the steps of producing the product as positively recited steps. Therefore, the examination of the indicator of a health parameter for prior art purposes is based on the indicator itself and not the process by which is was previously produced.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claims 1 and 12 recite administering a treatment based on an indicator of a health parameter of a subject. 
Claims 2-9 and 11 recite further limitations on the process used to previously define the indicator of the health parameter but are not required steps to be performed in the metes and bounds of the invention (see rejection under 35 U.S.C. 112(b) regarding the wherein clause in claims 1-9 and 11-12 above).
Claim 14 recites applying an unfolding algorithm to at least two Nth order tensors, determining a relative significance of the subtensors as a ratio of the weighting coefficients, and determining an indicator of health parameter based on the relative significance of the subtensors.
Claims 15-20 recite further limitations on the type of data analyzed or the unfolding algorithm that is applied.
The recitations of claims 1 and 12 describe the concept making a treatment decision based on a data value that is similar to a decision that a doctor makes in their mind when evaluating a health parameter of a patient and deciding on an appropriate treatment. Furthermore, the determination of the relative significance as a ratio of weighting coefficients and the determination of an indicator of a health parameter based on the relative significance in claim 14 simple mathematical calculations or data analysis that can be practically performed in the human mind or with pen and paper as claimed. Therefore, these limitations fall under the “Mental process” grouping of abstract ideas. While claim 14 recites that these are steps that are store in memory and carried out by one or more processors, there are no additional limitations that indicate that the memory or processor(s) require anything other than carrying out the recited mental process in a generic computer environment. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract ideas. In addition, the limitations of the applying the unfolding Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment, insignificant extra-solution activity or mere instructions to apply the recited judicial exception via a generic treatment. Specifically, the claims recite the following additional elements:
Claims 1 and 12 recites administering a treatment to a patient.
Claim 12 also recites receiving the indicator of the health parameter.
Claims 10 and 13 further limit administering the treatment to administering a drug to the subject, admitting the subject to a care facility, or performing an operation on the subject.
Claim 14 recites a memory and one or more processors and outputting the indicator. 
There are no limitations that indicate that the claimed memory and processor(s) require anything other than generic computing systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). The steps for administering a treatment in claims 1, 10 and 12-13 do not recite a “particular” treatment as there is no indication of the type of treatment that is applied that would have more than a nominal or insignificant relationship to the exception. Rather, these limitations equate to a step of “administering a suitable treatment to the patient” without any relationship to how it pertains to the particular health parameter and instead merely applies the exception in a generic way and does no integrate the recited exception into a practical application (see MPEP 2106.04(d)(2)). As such, claims 1-20 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic way or in a generic computing environment, insignificant extra-solution activity. The instant claims recite the following additional elements:
Claims 1 and 12 recites administering a treatment to a patient.
Claim 12 also recites receiving the indicator of the health parameter.
Claims 10 and 13 further limit administering the treatment to administering a drug to the subject, admitting the subject to a care facility, or performing an operation on the subject.
Claim 14 recites a memory and one or more processors and outputting the indicator.
As discussed above, there are no additional limitations to indicate that the claimed memory and processor(s) require anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The receiving the health indicator step in claim 12 and outputting the indicator in claim 14 equate to necessary data gathering and outputting steps that equate to insignificant extra-solution activity as well as well-understood, routine and conventional computer functions as set forth by the court in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). The steps for administering a treatment in claims 1, 10 and 12-13 do not recite a “particular” treatment as there is no indication of the type of treatment that is applied that would have more than a nominal or insignificant relationship to the exception. Rather, these limitations equate to a step of “administering a suitable treatment to the patient” without any relationship to how it pertains to the particular health parameter and instead merely applies the exception in a generic way and does not recite significantly more than a judicial exception (see MPEP 2106.04(d)(2) and MPEP 2106.05(f)). The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-20 are not patent eligible.

Response to Arguments
25 October 2021 have been fully considered but they are not persuasive.
13. Applicant asserts that administration of a treatment does not fall within any of the categories of abstract ideas and that administration of treatments cannot be practically performed in the mind (pg. 12, para. 2 of Applicant’s Remarks). Applicant further asserts that “making a treatment decision based on a data value” does not apply the language set forth in the claims and grossly oversimplifies the claims (pg. 12, para. 3 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2106.04.II.A.1 sets forth:
Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."

An example of a claim that recites a judicial exception is "A machine comprising elements that operate in accordance with F=ma." This claim sets forth the principle that force equals mass times acceleration (F=ma) and therefore recites a law of nature exception. Because F=ma represents a mathematical formula, the claim could alternatively be considered as reciting an abstract idea. Because this claim recites a judicial exception, it requires further analysis in Prong Two in order to answer the Step 2A inquiry. An example of a claim that merely involves, or is based on, an exception is a claim to "A teeter-totter comprising an elongated member pivotably attached to a base member, having seats and handles attached at opposing sides of the elongated member." This claim is based on the concept of a lever pivoting on a fulcrum, which involves the natural principles of mechanical advantage and the law of the lever. However, this claim does not recite 
The instant claims recite a method that that is administering a treatment to a patient based on an indicator of a health parameter of a subject. In order to perform this claim step, one performing the method would have to perform a mental evaluation of the indicator of the health parameter to decide on the treatment correlated with this indicator in order to perform the step of administering a treatment based on the health indicator. Although the claims don’t explicitly recite performing the mental evaluation, the claims implicitly describe this mental process by requiring that the administration of the treatment is based on the health parameter in the claim. As discussed above, a claim that describes a concept that corresponds to a category of judicial exception, even implicitly, must be further evaluated under Prong 2 to answer the Step 2A inquiry. Furthermore, it is noted that the remaining analysis of the claims under Step 2A, Prong 2 and Step 2B clarifies that the administration of the treatment itself is considered to be an additional elements of the claims whereas the decision of the administration based on an indicator of a health parameter that is implicitly recited in the claims is the judicial exception recited in claims 1 and 12, and those claims dependent therefrom.
Regarding “glossing over” the elements of the claims, the completion of the analysis of the claims under Step 2A, Prong 2 and Step 2B considerations the other additional elements recited in the claims and finds that the claim, when considered as a whole, does not integrate the recited judicial exception into a practical application or provide significantly more than the recited judicial exception itself. The language of “administering a treatment” is considered in the further evaluation of the claims under the additional prongs. Furthermore, Applicant appears to be equating the claim to a step of merely administering a treatment to a patient and not considering the impact of requiring that the administration of the treatment is required to be based on an indicator of a health parameter of a subject.  

14. Applicant asserts that the focus of the claims is on a specific improvement in computer capabilities similar to Enfish that is relating a computer-based solution (e.g. tensor decomposition) to a computer-based problem that is inefficient processing of tensors by matrix decomposition can also result in lost information (pg. 13, para. 1 of Applicant’s Remarks). Applicant further asserts that the tensor decompositions may be implemented to reduce the additions and multiplications associated with solving linear equations (pg. 13, para. 1 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2106.05(a).I sets forth:
It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer).
With regard to claims 1-13, it is noted that the claims are not required to be computer implemented and therefore cannot improve computer functionality. Furthermore, the elements of tensor decomposition that applicant states improves computer functionality are not required to be performed within the metes and bounds of the claimed invention (see the rejection of these limitations under 35 U.S.C. 112(b) for claims 1 and 12 above). Furthermore, Applicant has not provided any information that these mathematical calculations could not be performed with pen and paper beyond a bare assertion that it cannot be done. 
Pertaining to claims 14-20, it is noted that Applicant’s arguments merely assert that the solution is a computer-based solution to a computer-based problem but Applicant has not Enfish in which it was demonstrated the effect that the self-referential database had on the functioning of the computer itself and that self-referential databases functioned differently in computers than conventional database structures. 

15. Applicant asserts that the human mind is not capable of processing these large quantities of data with linear algebra and thus these limitations cannot be performed in the human mind as claimed (pg. 13, para. 1 of Applicant’s Remarks). This argument is not persuasive.
With regards to claims 1-13, it is noted that the tensor decomposition steps are not required to be performed within the metes and bounds of the claimed invention (see the rejection of these limitations under 35 U.S.C. 112(b) for claims 1 and 12 above).
Pertaining to claims 14-20, this argument is not commensurate in scope with the claimed invention as there is no limitations pertaining to the exact size of the data or limiting the data being analyzed to large quantities of data. Furthermore, the above rejection does not recite that the unfolding algorithm applied is a mental process but rather recites that it is a mathematical concept. There is no requirement under the mathematical concepts grouping of abstract ideas that it must be able to be performed mentally. Rather, the mental process and mathematical concepts groupings are two distinct groupings. There may be instances where a limitation is both a mental process and a mathematical concept, for example limitations for calculating a ratio, but these are two distinct categories that are evaluated separately.

16. Applicant asserts that claims 1-20 do not pre-empt any broad underlying idea (pg. 14, para. 1 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2106.04.I sets forth:
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See also Synopsys v. Mentor Graphics, 839 F.3d at 1150, 120 USPQ2d at 1483; FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1098, 120 USPQ2d 1293, 1299 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); Sequenom, 788 F.3d at 1379, 115 USPQ2d at 1158. Several Federal Circuit decisions, however, have noted the absence of preemption when finding claims eligible under the Alice/Mayo test. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016); Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016); BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1350-52, 119 USPQ2d 1236, 1243-44 (Fed. Cir. 2016).
Since the claims have been analysed under the two-part framework of the Alice/Mayo test, any question of preemption has been resolved by the application of this framework to the claims.

17. Applicant asserts that the claims provide particular rules that ensure that the claim covers a particular solution to a particular problem similar to McRO (pg. 13, para. 2 to pg. 14, para. 3 of Applicant’s Remarks). Applicant asserts that there are particular rules that are not 
MPEP 2106.05(a) sets forth:
It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.
With regards to claims 1-13, it is noted that the tensor decomposition steps are not required to be performed within the metes and bounds of the claimed invention (see the rejection of these limitations under 35 U.S.C. 112(b) for claims 1 and 12 above). Therefore, these elements are not additional elements of the claim that provide an improvement either alone or in combination with the recited judicial exception.
Pertaining to claims 14-20, Applicant has not provided any factual reasoning or argument as to why the recited rules are additional elements of the claim or how these limitations reflect an improvement to technology or the functioning of the computer beyond mere assertion that these are rules that are not a part of the judicial exception and cover a particular solution. Rather, the portions of the claims pointed to appear to the define the information contained within the tensors and matrices and do not provide any indication as to how these “rules” affect the functioning of a computer or achieve some particular solution to a technological problem. Information itself is considered intangible and within the realm of abstract ideas (see pg. 7 of Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18. Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by University of Utah Research Foundation (WO 2013/036874; 6 February 2018 IDS Document; previously cited), referred to hereafter as “UURF”. Any newly recited portions herein are necessitated by claim amendment. The italicized text corresponds to the instant claim limitations.
With respect to claim 14, UURF discloses a system for biological data characterization that includes one or more processors and a memory that can apply a tensor decomposition algorithm (paras. [0058] and [0069]-[0070]; A system comprising :one or more processors; and memory storing processor-executable instructions that when executed by the one or more processor cause the system to apply an unfolding algorithm to each of at least two Nth order tensors, representing data, to generate at least two matrices, wherein N> 2). UURF discloses that the at least two Nth-order tensors have a matching number of columns in each of all dimensions, different row dimensions, and that the tensor can be a third-order tensor in which each dimension represent a degree of freedom of the cuboid and that the higher-order matrices each have full column rank (paras. [0058]-[0060], [00109] [00109]; Figs. 1-2, 36-38; pg. 50,  wherein the at least two tensors have a matching number of columns4 ATTORNEY DOCKET NO.: 21101.0349U3in each of all dimensions except a 1V' dimension). In addition, UURF discloses applying the higher-order generalized singular value decomposition methods as the unfolding algorithm that includes preserving the number of columns in one dimension common to (a) one of the at least two tensors and (b) a corresponding one of the at least two matrices, wherein each of the at least two matrices is a full column rank matrix, wherein each of the matrices is a unique, weighted sum of subtensors having a matching number of columns in each of all dimensions, at least two of the sums having different weighting coefficients (para. [0066]; Appendix B wherein the applying the unfolding algorithm preserves the number of columns in one dimension common to (a) one of the at least two Nth order tensors and (b) a corresponding one of the at least two matrices, wherein each of the at least two matrices is a full column rank matrix, wherein each of the matrices is a unique, weighted sum of subtensors having a matching number of columns in each of all dimensions, at least two of the sums having different weighting coefficients). UURF discloses determining a relative significance of subtensors as a ratio of the weighting coefficients (para. [0072]; determine a relative significance of the subtensors as a ratio of the weighting coefficients). UURF discloses that the analysis module of the system can determine an indicator of the health parameter of a subject based on the eigenvectors and values associated with the subject (para. [0070], [0110]; determine, based on the relative significance of the subtensors, an indicator of a health parameter of a subject). UURF discloses that the term health parameter can include a differential diagnosis, a first health status of the subject, a disease subtype, at least one of an estimated probability or an estimated risk of a second health status of the subject, an indicator of the prognosis of the subject, or a predicted response to a treatment of the subject (paras. [0052]-[0053]; wherein the health parameter comprises at least one of a differential diagnosis, a first health status of the subject, a disease subtype, at least one of an estimated probability or an estimated risk of a second health status of the subject, a prognosis of the subject, or a predicted response to a treatment of the subject). UURF discloses that the system includes a display module that can display the indicator of the health parameter of the subject (para. [0069]-[0070]; output the indicator).
Regarding claim 15, UURF discloses that there exists a one-one-one mapping among the columns of the matrices (para. [0084]; wherein the tensors comprise one-to-one mappings among the columns across all but the 1V’ dimension of each of the tensors).
Concerning claim 16, UURF discloses that a one-to-one mapping does not necessarily exists among the rows of the tensors (para. [0084]; wherein the tensors do not comprise one-to-one mappings among the rows across the 1V’ dimension of each of the tensors).
Pertaining to claim 17, UURF discloses applying a decomposition algorithm, by a processor, to at least two subtensors to generate eigenvectors of AAT, ATA, BBT, and BTB (para. [0052]; applying a decomposition algorithm to the subtensors, to generate, from the subtensors A and B, eigenvectors of each of AAT, ATA, BBT, and BTB). 
As to claim 18, UURF discloses that the data may comprise indicators, represented in respective rows and columns of the tensor, of values of at least two index parameters (para. [0070]; wherein the data comprises indicators, represented in respective rows and columns of the tensor, of values of at least two index parameters). 
With respect to claim 19, UURF discloses applying the same unfolding algorithm (HO GSVD) as described in paras. [0054] and [0066] of the instant specification (para. [0066]; Appendix B; wherein the applying the unfolding algorithm includes appending into (N-1)* order tensors into (N-2)th order tensors that span (N-2) dimensions in each tensor).
Regarding claim 20, UURF discloses applying the same unfolding algorithm (HO GSVD) as described in para. [0054] and [0066] of the instant specification (para. [0066]; Appendix B; wherein the applying the unfolding algorithm includes appending into a matrix the columns or rows across a preserved dimension in each tensor).

Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive.
19. Applicant asserts that the cited reference does not disclose “wherein the at least two tensors have a matching number of columns in each of all dimensions except an 1V’ dimension” (pg. 15, paras. 2-3 of Applicant’s Remarks). This argument is not persuasive.
As discussed in the above rejection, UURF discloses that the at least two Nth-order tensors have a matching number of columns in each of all dimensions, different row dimensions, and that the tensor can be a third-order tensor in which each dimension represent a degree of freedom of the cuboid and that the higher-order matrices each have full column rank (paras. [0058]-[0060], [00109] [00109]; Figs. 1-2, 36-38; pg. 50, para. 4; pg. 57, para. 1; pg. 72, col. 2, para. 2). The definition of full column rank tensors encompasses all of those embodiments in which the number of columns does not exceed the number n columns for matrices of Di=mixn that make up each tensor. In looking at Figs. 1 and 37-38, there is one dimension of the matrices that is not the same. Identifying this as a column versus a row is merely a matter of name construction depending on the dimension from which you are viewing the tensor of the data made up of the >2 matrices in the dataset. In order for the at least two matrices to be a full column rank matrix, they must match in all dimensions except for 1 dimension. Furthermore, although the UURF reference does not specifically name this dimension a 1V’ dimension, this terminology appears to merely be a naming convention to identify the one dimension when viewing the tensor that the there is a difference in the number of entries.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


20. Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over University of Utah Research Foundation (WO 2013/036874; 6 February 2018 IDS Document; previously cited), referred to hereafter as “UURF”. Any newly recited portions herein are necessitated by claim amendment.
Concerning claim 1, UURF discloses a system that includes a processor that applies a tensor decomposition, or unfolding, algorithm by a processor (paras. [0069]-[0070]). UURF discloses that the higher-order GVSD algorithm is for more than two large-scale matrices with different row dimensions and the same column dimension (pg. 50, para. 4). UURF discloses that the at least two Nth-order tensors have a matching number of columns in each of all dimensions, different row dimensions, and that the tensor can be a third-order tensor in which each dimension represent a degree of freedom of the cuboid and that the higher-order matrices each have full column rank (paras. [0058]-[0060], [00109] [00109]; Figs. 1-2, 36-38; pg. 50, para. 4; pg. 57, para. 1; pg. 72, col. 2, para. 2). In addition, UURF discloses applying the higher-order generalized singular value decomposition methods as the unfolding algorithm that includes preserving the number of columns in one dimension common to (a) one of the at least two tensors and (b) a corresponding one of the at least two matrices, wherein each of the at least two matrices is a full column rank matrix, wherein each of the matrices is a unique, weighted sum of subtensors having a matching number of columns in each of all dimensions, at least two of the sums having different weighting coefficients (para. [0066]; Appendix B). UURF discloses determining a relative significance of subtensors as a ratio of the weighting coefficients (para. [0072]). UURF discloses that the analysis module of the system can determine an indicator of the health parameter of a subject based on the eigenvectors and , a first health status of the subject, a disease subtype, at least one of an estimated probability or an estimated risk of a second health status of the subject, an indicator of the prognosis of the subject, or a predicted response to a treatment of the subject (paras. [0052]-[0053]). UURF discloses that the system includes a display module that can display the indicator of the health parameter of the subject (para. [0069]-[0070]). UURF also discloses that the equivalent method for the system can output the indicator of the health parameter along with a medical assessment that can be informed to a physician or the subject and appropriate recommendations for the treatment regimen to reduce the risk of a disease or effectively treat the disease can be made (para. [0053]). 
Pertaining to claim 2, UURF discloses that there exists an one-one-one mapping among the columns of the matrices (para. [0084]).
As to claim 3, UURF discloses that a one-to-one mapping does not necessarily exists among the rows of the tensors (para. [0084]).
With respect to claim 4, UURF discloses applying a decomposition algorithm, by a processor, to at least two subtensors to generate eigenvectors of AAT, ATA, BBT, and BTB (para. [0052]).
Regarding claim 5, UURF discloses that the data may comprise indicators, represented in respective rows and columns of the tensor, of values of at least two index parameters (para. [0070]).
Concerning claim 6-9 and 11, UURF discloses applying the same unfolding algorithm (HO GSVD) as described in paras. [0054] and [0066] of the instant specification (para. [0066]; Appendix B).
Pertaining to claim 10, UURF discloses that the therapy evaluated includes chemotherapy (para. [0064]).
 UURF discloses determining a relative significance of subtensors as a ratio of the weighting coefficients (para. [0072]). UURF discloses that the analysis module of the system can determine an indicator of the health parameter of a subject based on the eigenvectors and values associated with the subject (para. [0070], [0110]). UURF discloses that the term health parameter can include a differential diagnosis, a first health status of the subject, a disease subtype, at least one of an estimated probability or an estimated risk of a second health status of the subject, an indicator of the prognosis of the subject, or a predicted response to a treatment of the subject (paras. [0052]-[0053]). UURF discloses that the system includes a display module that can display the indicator of the health parameter of the subject (para. [0069]-[0070]). UURF also discloses that the equivalent method for the system can output the indicator of the health parameter along with a medical assessment that can be informed to a physician or the subject and appropriate 
With respect to claim 13, UURF discloses that the therapy evaluated includes chemotherapy (para. [0064]).
UURF is silent to the explicit recitation administering a treatment to the subject in claims 1 and 12. However, this limitation is obvious in view of the teachings of UURF. Specifically, UURF discloses that the indicator of the health parameter along with a medical assessment that can be informed to a physician or the subject and appropriate recommendations for the treatment regimen to reduce the risk of a disease or effectively treat the disease can be made (para. [0053]). It would have been prima facie obvious to one of ordinary skill in the art to subsequently administer the treatment suggested by the method of UURF to the subject because it is the treatment that is recommended to reduce the risk of a disease or effectively treat a disease. As such, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive.
21. Applicant asserts that the cited reference does not disclose “wherein the at least two tensors have a matching number of columns in each of all dimensions except an 1V’ dimension” (pg. 15, paras. 2-3 of Applicant’s Remarks). This argument is not persuasive.
As an initial matter and as discussed in the rejection of the claims 1 and 12 under 35 U.S.C. 112(b), the limitation asserted to be not taught by the UURF reference is part of a product-by-process limitation used to define the indicator of health and is not required to be performed within the metes and bounds of the claimed invention. Therefore, a health indicator that is the same but produced by a different method would still read on the claimed invention. However, for the purpose of advancing the prosecution of the invention, it is also noted that this i=mixn that make up each tensor. In looking at Figs. 1 and 37-38, there is one dimension of the matrices that is not the same. Identifying this as a column versus a row is merely a matter of name construction depending on the dimension from which you are viewing the tensor of the data made up of the >2 matrices in the dataset. In order for the at least two matrices to be a full column rank matrix, they must match in all dimensions except for 1 dimension.

Conclusion
22. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

E-mail Communications Authorization
23. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
24. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631